On Rehearing.
Grace, J.
This case has been presented to this court, by the parties *66■filing very extended and comprehensive briefs. It was argued orally before it, on December 23, 1918. Thereafter it was thoroughly and long considered, after which, and before a decision was reached by the court, it was ordered reargued, and such reargument was had on November 17, 1919.
Thereafter, a decision was reached, and by a divided court.
Justice Birdzell wrote the majority opinion, which was signed by Chief Justice Christianson and the writer hereof; Justices Bronson and Eobinson dissented, in separately prepared dissenting opinions* The majority opinion set forth quite fully the facts of the case, as did the dissenting opinion of Justice Bronson. It will not be necessary to restate those facts.
The majority opinion analyzes and decides most of the controverted points of law presented rightly, with the exception of certain ones hereinafter to be noted, and which must be decided in reverse to their decision, thus necessitating a modification of it, and the reversal of the judgment, which, by it, was affirmed.
In that opinion it was held that it was not reversible error for the trial court to deny defendant the right to impeach the plaintiff, her mother, her sister, and her brother, by refusing defendant’s counsel the right and privilege, upon cross-examination of plaintiff’s brother, to show that they gave certain testimony in the Federal court, in a proceeding in voluntary bankruptcy, filed by one Papamanoles, and certain testimony, by the same parties, in an action maintained by the trustee, to set aside certain conveyances and mortgages, given by the bankrupt to the mother of plaintiff, all of which testimony was entitled to so little credence, that it was found to be false by the Federal judge who tried the case, who found as a fact that those parties committed perjury in giving such testimony.
The defendant having been refused the right to impeach the above-named witnesses, made the following offer of proof:
“The plaintiff having been sworn in this case, and Mrs. Papamanoles and the brother, Albert Larson, the defendant now offers to prove, on cross-examination, for the purpose of impeaching the testimony of these witnesses, and as affecting their credibility, that in 1915 and 1916, Papamanoles filed a petition in bankruptcy, in the United States district court, for the district of North Dakota, S. E. Division; that *67said petition was a volunteer petition; that prior thereto, he had conveyed all of his property, of every kind and description, to his mother-in-law, and the grantee in the deed and the mortgagee in the mortgage was Emma Larson, his mother-in-law; that these conveyances were made with intent and purpose of defrauding his creditors; that he then entered into a conspiracy with the witness Albert, that was on the stand, and his sister, the plaintiff in this case, and with his wife, to commit the crime-of perjury; that these people named, testified in the United States district court, in substance, that the mother-in-law, the grantee and mortgagee in the instrument, had a large sum of money, that was transmitted to her, by her daughters and by her sons, amounting to several thousand dollars, which she kept in a box, hidden in the cellar of her residence, in Minnesota; that this money was sent to her, by her sons, including the witness on the stand, who was in the employ of various railroads and lumber companies, in the form of bills and currency; that this money was never put in any bank, but was delivered to Papamanoles, in the construction of the Riverside Flats; that this evidence was given, not only in the bankruptcy court, but in the United States district court, in an action brought by the Dakota Trust Company, as trustee of the estate of James Papamanoles, against E. L. Watt, L. Maude Hyehmar, Albert Larson, and the Red River Valley Mortgage Company; that a trial was had of those issues and that the plaintiff in this case, her mother and her sister, all of them testified that these moneys were paid in the manner mentioned and described; and that they were represented by the Honorable George A. Bangs, of Grand Forks, and the trustee was represented by Watson, Young and Commy, and that Judge Amidon found, as a fact, in that case, that these parties committed perjury in fact, and set aside by a decree, that was made on or about the 5th day of July — between the 5th and 8th day of July, 1917; that Papamanoles, Emma Larson, and the parties mentioned, had conveyed the property known as the Riverside Flats, with the intent and purpose of defrauding their creditors out of their-just debts and liabilities, and set aside and canceled the deed and mortgage.
“The defendant offers this proof for two purposes. For the purpose of showing that shortly after the decree was handed down, and within a short time, preparations were made to bring this case, which was *68brought on the 27th day of January, 1917, within a few days before it outlawed, and that prior to that time, the plaintiff in this action, as well as her relatives, had endeavored to consult lawyers in the city of Fargo, and that they had advised her she had no case, and that this case was brought because, and for the reason, that the. whole family had lost all their property and interests, and that the evidence is admissible for the purpose of affecting the general credibility of the plaintiff, her sister, her brother, and the whole family; and the same offer is made, with reference to each witness specifically that has testified in this case.”
The plaintiff, to the offer, interposed the following objection: “The offer is objected to as incompetent, irrelevant, and immaterial; not admissible as cross-examination of the witnesses, and as not being admissible under the pleadings, no foundation having been laid for the testimony, and for the further reason that the same calls for collateral issues, wholly without the record and without the case.”
The court denied the offer. It stated, however, that any evidence which would tend in any manner to impeach the testimony of any witness, in reference to the issue, which was on trial, would be admitted.
Prior to the time of making the offer, the defendant, by specific questions directed to the witnesses, upon their cross-examination, or to some of them, whose testimony she was endeavoring to impeach, sought thereby to elicit the facts, or a considerable portion of-them, which are set forth in the offer.
In determining whether or not prejudicial error was committed by the trial court, in sustaining the objection to the questions, and in not permitting answers thereto, and in denying the offer of proof, it is proper to assume that the defendant could have proved the facts contained in the offer, and that the facts inquired about in such questions, if allowed to have been answered, would likely have been established thereby.
It is not necessary to set forth the specific questions. They were objected to, and the objection was sustained. Hence no answer to them was permitted, and for this reason the offer was made.
The facts in the bankruptcy case, and in the action in the United States district court, as recited in the offer, or included in the impeaching questions, have no relation to this case, other than the right claimed *69to show those facts, for the sole purpose of impeachment of the wit nesses above mentioned.
To determine their admissibility for this purpose, it is proper to to visualize the cardinal elements of the bankruptcy suit, and the suit in the United States district court, as set forth in the offer.
Concisely stated, they are as follows:
Filing a voluntary petition in bankruptcy by Papamanoles. Prior thereto a transfer of all his property to his mother-in-law, by deed and by mortgage; then a conspiracy with his wife, Albert Larson, and his sister, the plaintiff, to commit the crime of perjury, to show by their testimony that the mother-in-law had a large sum of money, amounting to several thousand dollars, sent to her by her sons, including Albert Larson, who were employed by railroads and lumber companies; that she never put the money in the bank, but kept it in a tin box, and delivered it to Papamanoles, to be used in the construction of the Riverside Flats. That the plaintiff, the mother and sister, and all, testified the money was paid in the manner mentioned and described.
If Judge Amidon found the partios committed perjury in fact, and if he further held that Papamanoles and Emma Larson, and the parties mentioned, had conveyed the property known as Riverside Flats for the purpose of defrauding the creditors; and if these parties had conspired together in those cases, to commit perjury, in order to defeat the claims of the creditors; and if they were confederating and acting together in this fraudulent manner, to gain a large sum of money, amounting to several thousand dollars; and if the entire transaction was one of fraud and conspiracy, supported by perjury, would it not be proper to permit those facts, if they existed, to be shown in another and different action, in which the same parties were acting together, one of them as plaintiff, and the remainder, as witnesses for her, where it was sought to recover from this defendant, the sum of $35,000 as damages for alleged personal injury to plaintiff, alleged to have been caused by defendant’s negligence, where the latter suit was brought shortly after the same parties were thwarted in the actions in the United States court, and where this action was brought just before the Statute of Limitation became effective as a bar to it, and where the sole purpose of showing all such facts is for the purpose of impeaching them, as witnesses, and this, upon their cross-examination.
*70We are of the opinion not only that it was proper to permit such proof in that manner, but reversible error to exclude it.
There are many ways in which the credibility of a witness may be affected. Credibility is almost as broad as character, which is composed of many moral elements; as, for instance, integrity, veracity, chastity, etc.
The offer of proof does not attack alone the veracity of the witnesses, but as well their integrity in financial transactions.
Papamanoles, his mother-in-law, and these witnesses, who were sought to he impeached, if they conspired to defraud the creditors of Papamanoles, as appears from the proceedings in the United States court, as shown by the offer, were acting in a dishonest manner in the transactions, which were subjected to the scrutiny of the United States court, and that court, according to the offer of proof, set aside the dishonest transfers of property therein involved, as in fraud of creditors.
It would seem that, where the same parties are witnesses in this case, in support of plaintiff’s claim, and, upon their cross-examination, for the purpose of impeaching them, or any of them, and for the purpose of affecting the weight to be given their testimony, by the jury, it would be proper to receive such evidence as tending to show their dishonesty, in the bankruptcy proceedings, etc. For, if they acted dishonestly in those matters, the jury might not give so much weight to their testimony in this case, where another large sum of money is involved, and it might analyze and weigh their testimony, with much more care, than it would were their honesty in no manner attacked; and, upon this theory, we think it was prejudicial error for the court to deny the offer.
We think the testimony included in the offer should have been admitted for the further purpose of affecting the credibility of the witnesses, as showing they had an interest in this case. If they conspired to defraud the creditors of Papamanoles, the inference is that they were to get some benefit by doing so.
If they would conspire to commit perjury and act in a dishonest manner in that case, it might follow that they would pursue the same tactics in this, for the purpose of gaining a profit, in event this case resulted favorably to the plaintiff.
As affecting their credibility in this particular case, their conspir*71acy. and dishonesty, if any, to defraud their creditors in the other cases, of a large amount of money, would, we think, have a direct hearing on their credibility, and as going to the determination of whether they had any interest in the particular case.
This principle is well illustrated, and clearly discussed in the case of State v. Malmberg, 14 N. D. 526, 105 N. W. 614.
If Judge Amidon found that the witnesses committed perjury in fact, in giving their evidence, it is not to be assumed that such conclusion would affect the credibility of the witnesses to the same degree as if they had been convicted of the crime of perjury, but neither does it follow that it is not in some degree impaired. Were they so convicted, it would necessarily follow that their general credibility for truth and veracity would be greatly impaired. However, in that event, it would remain for the jury to say what weight should be attached to their testimony, or whether it would disregard it entirely; or it might take it into consideration, in connection with other testimony corroborating or tending to corroborate it.
If they testified falsely in the United States court, and if Judge Amidon so found, though all such matter is collateral to the issues in this case, it was proper to prove it, as a circumstance affecting the credibility, in testing the truth and veracity of such witnesses in this case. It does not follow from this, that where one witness testifies positively to the existence of a state of facts, and another testifies directly contrary thereto, that one or the other is guilty of perjury. That is not the condition with which we are dealing.
If in the United States court it was found as a fact that these witnesses perjured themselves, and if the court set aside the deed and mortgage by reason of the fraud and perjury existing in those cases, that presents a different condition than a mere direct conflict of testimony in regard to a material fact. It amounts to something more than that.
As it appears to us it would be a circumstance permissible to bo shown upon cross-examination for the purpose of testing the credibility of the witnesses.
It is the general rule that where it is sought to impeach a witness by endeavoring to show his lack of credibility in regard to truth and veracity or honesty, that the inquiry must relate to his general reputation for truth, veracity, or honesty, or whichever is in question,- in the community in which he resides.
*72To the general rule there perhaps are some exceptions; for instance, if his credibility were being attacked on the ground of his disregard for truth and veracity, and it should appear that he had stated to a certain person that for $50 he would testify falsely in any case, it would seem the person to whom such disclosure was made should be permitted to testify to such fact for the purpose of impeachment of such witness.
It would seem this would be a eix*eumstanee which would be some proof of his disregard for truth and veracity, though it is an independent circumstance which, perhaps, is not included in the facts which go to make up his general reputation for truth and veracity. And so it would seem, on this principle, that if it were a fact, that the witnesses in question testified falsely in the cases in the United States court, and if that were found as a fact by the trial court who presided at the trial of those cases, that such would he a circumstance which might be shown upon the cross-examination of those witnesses for the purpose of impeaching them, and in this regard is competent evidence for testing their credibility for truth and veracity.
We think it is clear from what has been .said that the exclusion of the testimony sought to be introduced for the purpose of impeachment, and the denial of the offer of proof was prejudicial, reversible error necessitating the granting of a new trial.
We think, on all the reasons stated, the judgment appealed from should be reversed, and the case remanded for a new trial.
It is so ordered.
The appellant is entitled to her statutory costs and disbursements on appeal. The costs of the trial court to abide the result of the new trial.
Robinson, J., concurs.